
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 903
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  enhance the roles of dentists and allied dental personnel in the Nation’s
		  disaster response framework, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dental Emergency Responder Act of
			 2010.
		2.Dental emergency
			 responders: public health and medical response
			(a)National health
			 security strategySection
			 2802(b)(3) of the Public Health Service Act (42 U.S.C. 300hh–1(b)(3)) is
			 amended—
				(1)in the matter
			 preceding subparagraph (A), by inserting and which may include dental
			 health facilities after mental health facilities;
			 and
				(2)in subparagraph
			 (D), by inserting (which may include such dental health assets)
			 after medical assets.
				(b)All-Hazards
			 public health and medical response curricula and trainingSection 319F(a)(5)(B) of the Public Health
			 Service Act (42
			 U.S.C. 247d–6(a)(5)(B)) is amended by striking public
			 health or medical and inserting public health, medical, or
			 dental.
			3.Dental emergency
			 responders: homeland security
			(a)National
			 response frameworkParagraph (6) of section 2 of the Homeland
			 Security Act of 2002 (6 U.S.C. 101) is amended by inserting
			 and dental after emergency medical.
			(b)National
			 preparedness systemSubparagraph (B) of section 653(b)(4) of the
			 Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 753(b)(4))
			 is amended by striking public health and medical and inserting
			 public health, medical, and dental.
			(c)Chief Medical
			 OfficerParagraph (5) of section 516(c) of the Homeland Security
			 Act of 2002 (6 U.S.C.
			 321e(c)) is amended by striking medical
			 community and inserting medical and dental
			 communities.
			
	
		
			Passed the House of
			 Representatives September 28, 2010.
			Lorraine C. Miller,
			Clerk
		
	
